Citation Nr: 1536466	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a bilateral knee disability.

2.  Whether a rating reduction from 20 percent to 10 percent for a right knee disability was proper.

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative changes, left knee, on the basis of limitation of flexion.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative changes, left knee, on the basis of limitation of extension.

6.  Entitlement to a disability rating in excess of 10 percent for recurrent dislocation, left knee, on the basis of instability.

7.  Entitlement to special monthly pension based on the need for aid and attendance.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to April 1993.

These matters come to the Board of Veterans' Appeals (Board) from March 2009, July 2011, and October 2012 rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board acknowledges that the issue of whether new and material evidence sufficient to reopen a previously denied claim for service connection for a back disorder has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a left hip disability, to include as secondary to a bilateral knee disability; whether a rating reduction from 20 percent to 10 percent for a right knee disability was proper; entitlement to a disability rating in excess of 10 percent for a right knee disability; entitlement to special monthly pension based on the need for aid and attendance; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period of appeal, flexion of the Veteran's left knee was limited, at most, to 40 degrees with pain.

2.  Throughout the period of appeal, extension of the Veteran's left knee was limited, at most, to 10 degrees with pain.

2.  The Veteran has mild instability of the left knee, as well as frequent locking and pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for limitation of flexion of the left knee have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for a disability rating in excess of 10 percent for limitation of extension of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).

3.  The criteria for a disability rating in excess of 10 percent for instability of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

May and December 2008 letters notified the Veteran of the requirements to substantiate his claims.  These letters also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his rating claims and informed the Veteran how VA rates a disability and determines an effective date.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Veteran was provided a VA examination most recently in August 2010.  The examiner considered the Veteran's statements, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, the VA treatment records include relevant and current objective evidence regarding the left knee symptomatology.  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Entitlement to a disability rating in excess of 20 percent for degenerative changes, left knee, a disability rating in excess of 10 percent for recurrent dislocation, left knee.

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated as follows:
 
A 10 percent disability rating is assigned for flexion limited to 45 degrees;  
A 20 percent disability rating is assigned for flexion limited to 30 degrees; and 
A 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:

A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees.  

See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2015). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

B.  Analysis

In a November 1993 RO decision, service connection for a left knee disability was granted.  A 10 percent disability rating was established on the basis of instability, effective April 24, 1993, pursuant to Diagnostic Code 5257 (recurrent subluxation or lateral instability).  In August 1999, a separate 10 percent disability rating was granted based on limitation of motion of the left knee, effective January 21, 1999, pursuant to Diagnostic Code 5010 (traumatic arthritis).  In a July 2007 RO decision, an increased 20 percent disability rating was granted based on limitation of motion of the left knee, effective March 16, 2007, pursuant to Diagnostic Code 5010-5262 (traumatic arthritis-impairment of tibia and fibula).  The separate 10 percent disability rating for instability under Diagnostic Code 5257 was maintained.

During the course of the appeal, in December 2011, the RO recharacterized the 20 percent rating that had previously been awarded under Diagnostic Code 5010-5262 as two separate disability ratings for limitation of motion:  a 10 percent rating under Diagnostic Code 5260 (limitation of flexion), and a separate 10 percent rating under Diagnostic Code 5261 (limitation of extension).1  This was apparently done because the evidence of record did not reflect nonunion or malunion of the left tibia; the evidence of record demonstrated limitation of flexion and extension.  The Board accepts this recharacterization.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); see also Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained). 

Consequently, and pertinent to the present appeal, the Veteran's service-connected left knee disability has three separate ratings:  a 10 percent rating pursuant to Diagnostic Code 5257 (for instability), a 10 percent rating pursuant to Diagnostic Code 5260 (for limitation of flexion), and a 10 percent rating pursuant to Diagnostic Code 5161 (for limitation of extension).

The Veteran filed the present claim for an increased rating in March 2008.  He said that his knees were painful, popped, locked, and were unstable.

At a September 2007 VA surgery consult, the Veteran demonstrated bilateral knee flexion from zero to 45 degrees with demonstrated guarding.

At an October 2007 VA physical therapy consult, the Veteran demonstrated bilateral knee flexion to 50-60 degrees during testing.  The examiner indicated that during transfers, the Veteran demonstrated bilateral knee flexion beyond 90 degrees.

On VA examination in December 2008, the Veteran said that his knees would lock up.  He had trouble staying on his job due to knee pain; his longest period of employment had been for 18 months at a desk job.  He had started using a walker, and he used knee braces.  The Veteran reported that his left knee would give way and was unstable.  He experienced pain, stiffness, weakness, and incoordination.  He experienced severe weekly flare-ups.  

On objective examination, no crepitation, instability, or grinding was found.  Left knee flexion was to 90 degrees, and extension was to 0 degrees with pain.  Repetitive motion produced objective evidence of pain but no additional limitation of motion.  The diagnosis given was degenerative joint disease of the left knee.  It was noted that the Veteran was unable to find work due to mobility limitations.

A private X-ray report from August 2010 revealed moderate tricompartmental degenerative changes of the left knee.  No fracture, dislocation, or significant joint effusion was found.

A VA fee-basis examination report from August 2010 contains observations that the left knee showed no signs of instability, abnormal movement, weakness, malalignment, or subluxation.  There was pain but no genu recurvatum, locking pain, crepitus, or ankylosis.  Flexion was to 40 degrees with pain at 40 degrees.  Extension was to 10 degrees with pain at 10 degrees.  Repetitive motion testing was not possible due to severe pain.  Subluxation was not found.

A July 2013 VA physical therapy note indicates that forward flexion of the left knee was to 70 degrees, 120 degrees with active assist.  No obvious laxity was observed.

In June 2014, a VA examiner noted that the Veteran's left knee flexion was from 0 to 105 degrees.  The left knee was stable.

A VA treatment record from October 2014 indicates that left knee extension was to 0 degrees, and flexion was to 100 degrees.

Concerning limitation of motion, the Board finds that a rating of 20 percent, but no higher, is warranted rating under Diagnostic Code 5260 (for limitation of flexion) throughout the course of the appeal.  The evidence reflects that flexion of the right knee was limited, at worst, to 40 degrees, with consideration of pain.  See August 2010 VA fee-basis examination report.  The aforementioned flexion measurement is consistent with a 20 percent (noncompensable) rating under DC 5260.  The Board acknowledges that other range of motion findings throughout the period of appeal reflect more expansive left knee flexion; however, given the functional loss as described by the examiners, coupled with the Veteran's consistent complaints of painful flare-ups, the Board finds that an increased rating of 20 percent is warranted on the basis of limitation of flexion of the left knee.  However, no higher rating based on limitation of flexion is warranted, as even with consideration of pain, flexion of the left knee has at no time throughout the period of appeal even approached being limited to 30 degrees.

The Board also finds that the weight of the evidence is against awarding a higher disability rating throughout the period of appeal under Diagnostic Code 5261 (for limitation of extension).  For this time period, the evidence reflects that extension of the right knee was limited, at worst, to 10 degrees, even with consideration of pain.  These findings are contemplated by the currently assigned 10 percent rating under Diagnostic Code 5261.

Turning to instability, the Board concludes that a rating in excess of the currently assigned 10 percent under DC 5257 is not warranted at any time throughout the period of appeal.  Although the Veteran has complained of left knee instability, instability was not found by the December 2008 VA examiner.  Additionally, the fee-basis examiner found no subluxation of the left knee in August 2010; a VA physical therapist found no laxity in July 2013, and a VA examiner noted that the left knee was stable in June 2014.  The Board finds that the objective medical evidence outweighs the Veteran's subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  In light of these medical records, a rating in excess of 10 percent rating is not warranted at any time during the period of appeal for instability of the left knee, pursuant to Diagnostic Code 5257.

No higher or alternative rating under a different Diagnostic Code can be applied.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee),Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removed semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (for genu recurvatum).  

The Veteran's bilateral knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, dislocated or removed semilunar cartilage, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.  Moreover, the Board notes that the Veteran is being compensated for all his symptomatology under DCs 5260, 5261, and 5257, to include consideration of all the pertinent regulatory factors, such as functional loss.  

The Board notes that the Veteran's functional loss was considered, in excess of that noted above, as the medical evidence shows that the Veteran has consistently complained of pain in his left knee.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability ratings now currently assigned.  Moreover, although the Veteran had pain on repetitive motion that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  Nor is there objective evidence of calculable decreased motion on repetition due to fatigue, weakness, incoordination, or lack of endurance.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disabilities.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for the left knee, in excess of what was discussed above.

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his left knee disability on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

"Except as otherwise provided in [the rating] schedule, the disabilities arising from a single disease entity ... are to be rated separately as are all other disabling conditions, if any." 38 C.F.R. § 4.25(b) (2015).  However, "[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided."  38 C.F.R. § 4.14 (2015).  The rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered. Brady v. Brown, 4 Vet.App. 203, 206 (1993).  When determining whether separate evaluations are warranted, "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  In short, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions." Murray v. Shinseki, 24 Vet.App. 420, 423 (2011) (quoting Esteban, 6 Vet.App. at 262).

The Veteran's service-connected left knee is manifested by symptoms of chronic pain which impacts his ability to function. These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, such that application of the schedule will appropriately compensate a Veteran.  See 38 C.F.R. § 4.1 (2015) ("Essentials of evaluative rating").

Accordingly, there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a left knee disability (on the basis of limitation of flexion) is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for a left knee disability (on the basis of limitation of extension) is denied.

Entitlement to a disability rating in excess of 10 percent for a left knee disability (on the basis of instability) is denied.


REMAND

I.  Entitlement to Service Connection for a Left Hip Disability, to Include as Secondary to a Bilateral Knee Disability

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

The Veteran claims that he has developed a disability of his left hip secondary to his service connected right and left knee disabilities.

In this case, a VA treatment record form July 2014 contains a diagnosis of mild degenerative joint disease of the left hip.  As such, there is evidence of a current disability.  Further, the Veteran is competent to report walking with an altered gait, as such symptomatology is observable through the senses, and thus capable of lay observation.  However, there is insufficient competent medical evidence on file to make a decision on the claim.  As such, in accordance with McLendon, the Board finds that remand is in order to afford the Veteran a VA examination for an etiology opinion concerning his current left hip disorder.

II.  Whether a Rating Reduction From 20 Percent to 10 Percent for a Right Knee Disability Was Proper, Entitlement to a Disability Rating in Excess of 10 Percent for a Right Knee Disability, and TDIU

Service connection for a right knee disability was originally granted by means of a May 2006 RO decision; a 20 percent disability rating was established, effective July 19, 2005.  The Veteran subsequently filed a claim for an increased rating in March 2008.  In a March 2009 RO decision, the RO continued the 20 percent disability rating.  The Veteran filed a notice of disagreement in September 2009, and a statement of the case concerning the issue of entitlement to a disability rating in excess of 20 percent for a right knee disability was issued in December 2011.  The Veteran perfected an appeal of the issue of an increased rating for his right knee disability by submitting a VA form 9 (Appeal to the Board of Appeals) in January 2012, and in September 2014, the RO certified the appeal of this issue.

Concurrently, in December 2011, the RO provided notice to the Veteran of a proposal to reduce his right knee disability rating from 20 percent to 10 percent.  In October 31, 2012, the RO effectuated the rating reduction from 20 percent to 10 percent, effective February 1, 2013.  In December 2012, the Veteran (through his attorney) submitted a notice of disagreement concerning the rating reduction.

Although the Veteran was issued a statement of the case concerning the issue of entitlement to an increased rating for a right knee disability in December 2011, no statement of the case (SOC) [or supplemental statement of the case] has been issued addressing the issue of the rating reduction.  Manlicon v. West, 12 Vet. App. 238 (1999).  Consequently, remand is required for issuance of a proper SOC concerning the issue of whether the rating reduction from 20 percent to 10 percent for a right knee disability was proper.

Further, the Veteran's claims for an increased rating for his right knee disability and for a TDIU are encompassed within and inextricably intertwined with the issue of the rating reduction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As such, further consideration of the claims for an increased rating and for a TDIU must be deferred pending the issuance of the SOC concerning the rating reduction.

III.  Entitlement to Special Monthly Pension Based on the Need for Aid and Attendance,

The Veteran has not been afforded a current VA examination to address whether he is in need of regular aid and attendance due to his combination of nonservice-connected disabilities.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran has not been given an Aid and Attendance examination since June 2007; an updated VA medical examination for aid and attendance is therefore needed.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any left hip disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current left hip disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability was  incurred or aggravated as a complication of his service-connected bilateral knee disabilities, or alternatively, as a result of his active service.

Any opinion expressed must be accompanied by a complete rationale.

3.  Then, schedule the Veteran for a VA Aid and Attendance examination.  The entire claims file, to include this REMAND, must be provide to and reviewed by the examiner in conjunction with the examination.  Any indicated tests must be obtained prior to the final examination report.

4.  Then, issue a SOC to the Veteran and his representative, addressing the issue of whether the rating reduction from 20 percent to 10 percent for a right knee disability was proper.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue of whether the rating reduction from 20 percent to 10 percent for a right knee disability was proper be returned to the Board for further appellate consideration, if otherwise in order.

5.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


